Citation Nr: 0005311	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  An RO hearing 
was held in October 1991.  A transcript of this hearing is of 
record, and has been considered by the Board.

The Board observes that the appellant's case was last before 
it in June 1998.  At that time, the case was remanded to the 
RO for additional evidentiary development.  The Board finds 
that the RO has complied with its June 1998 remand 
instructions to the full extent possible.

The Board notes that, in its June 1998 remand, it directed 
the RO, inter alia, to adjudicate the appellant's claim of 
entitlement to a compensable evaluation for a scar of the 
scalp.  He had raised the issue fairly early in the process 
(October 1989), yet the RO had not considered the claim.

In a September 1999 rating decision, the RO denied the 
appellant's claim of entitlement to a compensable evaluation 
for a scalp scar.  In denying his compensable evaluation 
claim, the RO pointed out that his most recent medical 
records contained no mention of his head scar, thus, there 
was no evidence of a worsened condition.  Additionally, the 
RO took notice of the fact that the appellant had failed to 
report as scheduled for VA dermatological examination.

The appellant was notified of the RO's above rating action 
later in September 1999.  The appellant, at that same time, 
was appraised of his appeal rights with regard to the RO's 
denial.

The appellant, prior to the return of his case to the Board, 
did not subsequently enter a Notice of Disagreement as to the 
September 1999 rating decision.  



Accordingly, the issue of entitlement to a compensable 
evaluation for a scar of the scalp is not properly before the 
Board at the present time.  Indeed, the appellant's 
representative noted in a December 1999 statement that such 
compensable evaluation claim is not presently on appeal.  
However, the representative at the Board included the issue 
of a compensable evaluation for a scalp scar on his 
presentation on behalf of the veteran submitted in January 
2000.  

This statement is referred to the RO for the purpose of 
ascertaining whether it was the intention of the 
representative to file a notice of disagreement with the RO's 
September 1999 rating decision, especially in view of the 
fact that the local representative noted that the issue of a 
compensable evaluation for the scalp scar was not on appeal.


FINDINGS OF FACT

1.  The appellant's service medical records do not reveal 
that he suffered from a chronic psychiatric disability during 
his period of active service.

2.  The evidentiary record in this case does not establish 
continuity of psychiatric symptomatology following the 
appellant's separation from service.

3.  The evidentiary record also preponderates against a 
conclusion that the appellant's current acquired psychiatric 
disability is related to his active military service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991);  38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records reflect that 
psychiatric evaluation during a November 1965 pre-induction 
physical examination was normal.  The same was true of his 
induction physical examination in October 1967.  At that time 
he denied having any kind of psychiatric problems.

The appellant's service medical records disclose that he 
sustained a gunshot wound to the head while in service.  His 
helmet was knocked off, and a bullet grazed his head.  The 
veteran's record of service (DD-214) shows his decorations 
include a Vietnam Service Medal and a Corpsmen Medical Badge.  
Service connection has been granted for a scalp scar 
evaluated as noncompensable.

Subsequent to such wound(s), in July 1969, the appellant 
complained of headaches and dizzy spells.  He did not refer 
to any anxiety or panic attacks.  The impression was that of 
tension headaches.

The appellant, in September 1969, was afforded a separation 
physical examination.  He claimed "nervous trouble" at that 
point, maintaining that such "nervous trouble" was the 
result of his in-service gunshot wound.  Pertinent service 
medical records reveal that in September 1969 the appellant 
was then deemed to be without current "complications"; 
earlier treatment for this "nervous trouble" was noted.  At 
the September 1969 separation physical examination, 
psychiatric evaluation was again normal.

Later in September 1969, the appellant declared that there 
had been no change in his health since the above separation 
physical examination.

The appellant filed his original claim for compensation in 
February 1970.  He mentioned nothing as to "nervous 
trouble" or other psychiatric symptomatology.

On VA special psychiatric examination in February 1970 the 
veteran spoke of his in-service gunshot wound and the 
treatment that followed.  He did not then mention any 
"nervous trouble" or like symptomatology as the consequence 
of his being shot.  Rather, he only told of physical 
symptomatology after his gunshot wound.

Psychiatric examination in April 1970 found the appellant to 
be "very slightly tense," but with an "appropriate 
affect."  It was recorded that "[t]he veteran does complain 
of headaches with some associated symptoms," but, again, no 
reporting of "nervous trouble," panicking, or anxiety.  The 
VA examiner stated, "In mental content there is no psychotic 
aberration."  The April 1970 diagnosis was merely 
"[a]djustment reaction of adult life, history of."

The appellant, in October 1989, filed several claims for 
compensation.  However, he did not then submit a claim for a 
psychiatric disorder.

Subsequent to the filing of the October 1989 claims, the 
appellant's family physician, Dr. GJB, D.O., provided a 
statement to the RO.  

In this May 1990 statement, several current diagnoses were 
listed, including "anxiety."  The family physician, as to 
the appellant's "anxiety," remarked that he had been 
"under the care of a psychiatrist since 1986," and added 
that "[h]e takes Xanax for this."  

This physician also gave an opinion regarding the etiology or 
onset of the appellant's then-current medical problems.  He 
offered in May 1990, "I feel most, if not all, of all his 
problems are directly related to his experience in Vietnam."  
The Board observes that no particular diagnosis was 
explicitly linked to the appellant's active duty period.

Another set of private medical records was forwarded to the 
RO in August 1990.  

These medical records, dating from 1971 to 1990, do not 
disclose any complaints of, or treatment for, anxiety, panic 
attacks, or the like.

In October 1990, a statement from the appellant's other 
physician, a Dr. DCA, was entered into evidence.  

In such statement, his presumed therapist stated that he had 
been treating the appellant for "anxiety" since January 
1988.  Dr. DCA did not connect the appellant's "anxiety" to 
his military service.

The appellant underwent a period of private hospitalization 
in April 1986.  The principal reason, or diagnosis, for this 
hospitalization was a "panic disorder," and the chief 
complaint was said to be "[s]evere anxiety and panic 
reaction for the past several months."  The appellant 
related that he had experienced a similar episode three years 
earlier.  He did not indicate pertinent symptomatology prior 
to that time frame.

The appellant did speak of his active service period in 
Vietnam during his April 1986 hospitalization.  However, he 
did not relate any of his symptomatology to his military 
service.  Nor, in fact, did the appellant's attending 
psychiatrist.  Indeed, according to the hospitalization 
records of file, it is reflected that the appellant's anxiety 
and panic seemed the product of family issues.

In the appellant's July 1991 substantive appeal, he argued, 
"I contend that the anxiety that I know [sic] suffer from 
are [sic] related to my active duty service."

In October 1991, the appellant was afforded an RO hearing.  

He then talked about his period of active duty in Vietnam a 
great deal.  He testified that he was prescribed Librium 
subsequent to his in-service gunshot wound; and that he was 
continued on the medication for the remainder of his tour of 
duty.  The appellant stated that when he was required to 
return to the field as a combat medic, he was a "nervous 
wreck."  He claimed that his symptomatology were still 
present at the time of his separation from service, and that 
his "fear" persisted following discharge.  According to the 
appellant, his anxiety or fear did not change post-active 
duty.  

The appellant testified in October 1991 that his initial 
post-service treatment took place in 1986, around seventeen 
(17) years after his discharge from the military.  That said, 
he maintained that he had been with the described 
symptomatology "for so many years now."  He related 
suffering a panic attack while at work in 1984 or 1985.

In October 1991, the appellant indicated that his current 
medication, Xanax, helps to control his panic attacks.  
Still, being in the woods, for example, makes him feel like 
being back in Vietnam, he commented.  The appellant advanced 
that his current symptoms are the same as what he first 
experienced in Vietnam.

The Board notes also that at the October 1991 hearing a 
physician had told him that his "fear" could be due to his 
military service.  Lastly, the Board observes that the 
appellant's wife corroborated his being plagued by panic 
attacks.  Transcript, October 1991.

Following the appellant's hearing, additional private medical 
records were supplied to the RO.

The records reflect that, in February 1985, the appellant was 
treated for possible hyperventilation; his symptomatology 
included feeling sick to the stomach and being light-headed.

The medical records show that, as related above, the 
appellant was admitted for psychiatric hospitalization in 
1986.  According to these records, the problem then was that 
his "nerves [were] bothering" him.

Sometime in 1986 (the precise date cannot be determined), 
there was a notation to the effect that the appellant 
suffered from a "history of anxiety attacks."  An onset 
date was not determined, nor was there elaboration regarding 
etiology.

The appellant, in December 1991, submitted private medical 
records from Dr. DCA.

In January 1988 the appellant complained to Dr. DCA of a 
five-year (5) history of panic attacks and "chronic" 
anxiety.  Later that same year, he spoke of experiencing 
brief periods of anxiety.  In March 1989 the appellant 
informed his physician that his periods of anxiety were not 
continuous.

Later treatment with Dr. DCA demonstrates that the 
appellant's anxiety remained nonetheless.  For example, he 
reported in August 1991 experiencing periods of anxiety, 
almost a panic feeling.  The Board notes finally that the 
appellant, during treatment in February 1990, connected his 
anxiety to his Vietnam gunshot wound.

The appellant was scheduled for a VA psychiatric examination 
in April 1992.  He then reported to his VA examiner "a 
history of 'panic attacks' over the past several years."  
There was no mention of symptomatology following his 
separation from service.  The appellant as well recounted his 
in-service gunshot wound; and offered on his own that "this 
did not start affecting him until his late 30's."  The VA 
examiner performed a mental status evaluation and thoroughly 
reviewed the claims folder, including the private medical 
records detailed above (including the appellant's April 1986 
hospitalization records).  

With this totality of information in mind, the VA physician 
opined, ". . . [I]t does not appear that the veteran's panic 
disorder has been caused by the gunshot wound that was 
developed in service in 1968."  In support of this opinion, 
the VA examiner explained, "My reasons for this is that the 
patient's symptoms did not appear for approximately greater 
than a ten year period before he developed any kind of panic 
type disorders."

The appellant's representative posted a statement to the RO 
in November 1993.  The representative declared that the 
appellant had "nervous trouble" at the time of his 
discharge from the military; and that he voiced the same 
complaints at his April 1970 VA examination, calling into 
question the diagnosis made then.  The representative pointed 
out that the appellant had obtained relevant treatment over 
the years since his separation, and argued that the current 
psychiatric disability had its origins in service.

The appellant's current claim initially reached the Board in 
October 1995, at which time it was remanded to the RO for 
further evidentiary development.

While on remand, the appellant's private family physician, 
Dr. GJB, gave another statement in support of his claim.  

In this January 1996 letter, Dr. GJB recorded four diagnoses, 
including "anxiety."  As to the "anxiety," the physician 
added that it was of a "panic type" and felt it was 
"secondary to a gun shot wound in Vietnam in 1968."  The 
appellant's physician did not furnish a rationale for such a 
conclusion.  Nor did he reference any of the appellant's 
other treatment/evaluation records, private or VA.

The appellant's present claim arrived at the Board for a 
second time in June 1998.  His claim was at that time again 
remanded to the RO for additional evidentiary development.  
The requested development, inter alia, consisted of: securing 
any outstanding pertinent medical records; obtaining a 
clarifying opinion from Dr. GJB; and scheduling the appellant 
for a VA psychiatric examination.

The RO, in September 1998, contacted the appellant concerning 
his post-service medical treatment and the need to obtain any 
relevant medical records not then currently of record.  The 
RO did not receive any response from the appellant.

In September 1998, the RO likewise wrote Dr. GJB for 
additional information - a rationale - regarding his 
diagnosis of an anxiety disorder related to the appellant's 
active military service.  The RO likewise did not get any 
reply from the family physician.

Along the same lines, the appellant was to be afforded VA 
examination in December 1998, but he failed to report for his 
scheduled psychiatric evaluation.  The Board points out that 
the record in this case does not reveal why the appellant did 
not show for his December 1998 VA examination.


The appellant's representative made out a statement to the RO 
in December 1999.  In such statement, he expressly declared, 
"At this time, neither we or the veteran have any new 
information to present."


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
a disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).


Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1999).  The Board notes that 
38 U.S.C.A. § 1154(b) only pertains to what may have occurred 
during combat in service; medical evidence of a nexus between 
the current disability and the disease or injury in combat is 
still required for a well grounded claim.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

Service connection may be granted for any disease or 
disability diagnosed after separation when all the evidence 
of file, including that pertinent to service, demonstrates 
that such disease or disability was actually incurred in 
service.  38 C.F.R. § 3.303(d).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b) (1999).  In general, lay witnesses such as 
the appellant and his wife are only competent to testify as 
to factual matters, such as what symptoms an individual was 
manifesting at a given time.  Issues involving medical 
causation, onset, and diagnosis require competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board is satisfied that all relevant and available facts 
have been properly developed to the full extent possible.  

Here, the Board notes that the veteran has been afforded the 
opportunity(-ies) to proffer or identify additional evidence 
and to appear for VA examination.  He has declined to do so 
for whatever reasons.  In any event, VA has been able to 
procure a medical opinion in connection with the appellant's 
current appeal.  He has not identified any additional, 
relevant evidence that has not already been requested or 
obtained.  Thus, no further assistance to the appellant is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

The Board first observes that the appellant's service 
connection claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible based on all the evidence.  The veteran's 
allegations of psychiatric symptomatology coincident with 
service are presumed true in view of his combat service as 
shown by his sustention of a gunshot wound to the head for 
which service connection has been granted, as well as the 
nature of his service which resulted in his receipt of a 
Corpsmen Medical Badge, a further reflection of combat 
activity.  He has been diagnosed with a current psychiatric 
disability, and there is competent medical evidence or 
opinion of record, for the purpose of well grounding the 
claim, relating such psychiatric disorder to service, more 
specifically, the combat incurred injury.  This opinion is 
presumed credible for the purpose of well-grounding the 
claim, and the probative value of such is not weighed prior 
to the determination of well-groundedness.  
38 U.S.C.A. § 5107(a); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Once a claim is found to be well-grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that ensues after a 
finding of well-groundedness, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  

Equal weight is not accorded to each piece of material 
contained in a record.  Every item of evidence does not have 
the same probative value.  Under the law, the Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

The appellant's service medical records do not demonstrate 
that he suffered from a chronic psychiatric disability while 
in the military.  The appellant apparently did have some 
"nervous trouble" during active duty, which he claimed at 
the time of his separation physical examination.  However, it 
can in no way be said that he had a chronic nervous, anxiety, 
or panic disorder during his military service.  

To be sure, the physician who performed the appellant's 
discharge physical examination in September 1969 concluded 
that he was then without current "nervous" or psychiatric 
"complications."  Psychiatric evaluation was again normal.  
Furthermore, later in September 1969, the appellant declared 
that there had been no change in his health since his 
separation physical examination.

There is likewise no competent medical evidence of continuity 
of symptomatology after the appellant's discharge from 
service.  

The appellant was afforded a VA neuropsychiatric examination 
several months subsequent to his separation, and the only 
diagnosis made at that point was an adjustment reaction to 
adult life, and such disorder was not related to service.  

Moreover, at this April 1970 VA examination, the appellant 
did not mention in the least bit any "nervous trouble" or 
such symptomatology as the consequence of his being shot 
while in service.  Rather, he only told of physical 
symptomatology after the gunshot wound.  It seems reasonable 
to assume that, if the appellant was truly experiencing 
"nervous trouble" at that time, he would have raised it 
during VA examination.

The Board observes further that, in his original claim for 
compensation in February 1970, the appellant did not assert 
having "nervous trouble" or other psychiatric 
symptomatology.  It again seems reasonable to assume that, if 
the appellant was truly experiencing "nervous trouble" at 
the time of his separation from service, he would have 
submitted a claim for the disorder along with his other claim 
in February 1970.

The Board points out that the appellant's initial post-
service psychiatric treatment, according to the appellant 
himself (October 1991 RO hearing testimony), did not take 
place until 1986 - approximately seventeen (17) years 
subsequent to his discharge.  That fact hardly serves to 
establish continuity of symptomatology after discharge.  It 
seems reasonable to assume that, if the appellant was, in 
fact, suffering "nervous trouble" or the like following his 
discharge, he would not have delayed appropriate treatment 
for so very long.

It is correct that the appellant has since alleged, at 
various times, that he has been plagued by his above-
referenced psychiatric symptomatology all along.  But at 
other times, he dated his symptomatology to a time well after 
his separation from service.  For instance, in January 1988, 
the appellant related to his private therapist that he had 
been suffering panic attacks and chronic anxiety for five (5) 
years, or since 1983.  That is many years following the his 
discharge from the military.

In any case, as a lay person, the appellant is competent to 
testify as to factual matters, such as what symptoms he was 
manifesting at a given time.  However, issues involving 
medical causation and diagnosis require competent medical 
evidence, and the appellant has not been shown to be a 
competent medical professional.  See Espiritu and Grottveit.

The evidentiary record, finally, preponderates against a 
conclusion that the appellant's current acquired psychiatric 
disability is related to his active military service.

As noted above, the appellant underwent a period of private 
psychiatric hospitalization in April 1986.  The principal 
reason, or diagnosis, for the hospitalization was a "panic 
disorder," and the chief complaint was "[s]evere anxiety 
and panic reaction for the past several months."  But the 
appellant did not then connect his symptomatology to his 
military service, and his treating physician similarly did 
not cite the appellant's active duty as the cause of his 
panic disorder.  To be sure, it was indicated in these 
records that the appellant's anxiety and panic seemed to be 
the result of family issues, not his military service.

Those medical records from the appellant's private therapist, 
Dr. DCA, also do not connect his current acquired psychiatric 
disability to his active service.  Only the appellant tied 
his current acquired psychiatric disability to his service 
during such therapy, and as outlined above, issues involving 
medical causation, onset, and diagnosis require competent 
medical evidence, which this appellant is not competent to 
give.  The Board emphasizes that Dr. DCA, over several years 
of therapy, did not once associate the appellant's anxiety 
disorder to his military service.

The Board acknowledges that, in a May 1990 statement, Dr. 
GJB, the appellant's family physician, a Doctor of 
Osteopathy, diagnosed, inter alia, "anxiety," and advanced, 
"I feel most, if not all, of all his problems are directly 
related to his experience in Vietnam."  However, Dr. GJB did 
not explicitly link the appellant's "anxiety" to his active 
duty period.  




Instead, there was only a general comment from the physician.  
So that statement does not constitute competent medical 
evidence that the appellant's acquired psychiatric disability 
is the consequence of his active duty.  Moreover, while Dr. 
GJB is a qualified physician whose opinion is deserving of 
some recognition, he is not a psychiatrist and not competent 
to the extent of a regular psychiatrist to express an opinion 
as to the etiology of a psychiatric disorder.  The 
evidentiary record is devoid of any credible qualification or 
experience of Dr. GJB in the field of psychiatry.

Even assuming that with the May 1990 statement Dr. GJB 
effectively tied the appellant's acquired psychiatric 
disability to service, he did not provide any rationale for 
his opinion.  Thus, the basis for his opinion is entirely in 
question.  To be certain, it is not even known if Dr. GJB 
conducted a mental status evaluation at any point in time.  
Additionally, it is not shown that Dr. GJB reviewed the 
veteran's entire evidentiary record so as to make an informed 
opinion.

The precise same is true of that opinion made by Dr. GJB in 
January 1996.  Again, at that time, the family physician 
listed a diagnosis of "[a]nxiety" and commented that such 
"anxiety" is "secondary to a gun shot wound in Vietnam in 
1968."  Dr. GJB did not supply any more information or 
commentary.  It is therefore left to conjecture the basis or 
rationale for Dr. GJB's opinion.  Dr. GJB appears to have 
merely reiterated the veteran's reported history and 
symptoms.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board highlights the fact that Dr. GJB, in September 
1998, was afforded an opportunity to explain, or expound 
upon, his diagnoses.  Yet he failed to respond to the RO's 
inquiry and thereby contribute some illumination as to his 
diagnoses.  In such a situation, the Board can only presume 
that Dr. GJB's diagnoses were solely founded upon that 
medical history furnished by the appellant.  Which, as 
demonstrated above, is not consistent; or adequately 
documented.





Whereas on the other hand, the April 1992 VA psychiatric 
examiner opined that 
". . . it does not appear that the veteran's panic disorder 
has been caused by the gunshot wound that was developed in 
service in 1968" after a complete mental status evaluation 
and a thorough review of the appellant's claims folder, 
including all those private medical and hospitalization 
records detailed above.  It was with this totality of 
information in mind that the VA examiner gave his opinion.

Furthermore, unlike Dr. GJB, the April 1992 VA examiner 
provided a rationale to support his opinion.  The examiner 
wrote, "My reasons for this is that the patient's symptoms 
did not appear for approximately greater than a ten year 
period before he developed any kind of panic type 
disorders."

For all of these reasons, the Board is left to conclude that 
the appellant's current acquired psychiatric disability is 
not the result of any incident or injury during his active 
service period.

The Board must deny the current claim for lack of competent 
and effective medical evidence demonstrating a chronic 
acquired psychiatric disability while in service, continuity 
of psychiatric symptomatology after service, or a 
relationship between the anxiety or panic disorder and the 
appellant's active duty period or any incident therein.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquire 
psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



